                                                      Case 2:20-cv-02034-GMN-BNW Document 8
                                                                                          7 Filed 12/01/20
                                                                                                  11/23/20 Page 1 of 2



                                    1           WENDY M. KRINCEK, ESQ., Bar No. 6417
                                                AMY L. THOMPSON, ESQ., Bar No. 11907
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:   702.862.8800
                                                Fax No.:     702.862.8811
                                    5           Email:       wkrincek@littler.com
                                                             athompson@littler.com
                                    6
                                                Attorneys for Defendant
                                    7           CENTENE MANAGEMENT COMPANY, LLC

                                    8
                                                                               UNITED STATES DISTRICT COURT
                                    9
                                                                                     DISTRICT OF NEVADA
                                10

                                11
                                                TANAYA MAYFIELD, an Individual,                  Case No. 2:20-cv-02034-GMN-BNW
                                12
                                                                  Plaintiff,
                                13
                                                vs.                                              STIPULATION AND [PROPOSED]
                                14                                                               ORDER TO EXTEND TIME TO FILE
                                                CENTENE MANAGEMENT COMPANY,                      RESPONSIVE PLEADING
                                15              LLC, a Foreign Limited-Liability Company,
                                                                                                 (FIRST REQUEST)
                                16                                Defendant.

                                17

                                18                       Plaintiff TANYA MAYFIELD (“Plaintiff”) and Defendant CENTENE MANAGEMENT
                                19              COMPANY, LLC (“Defendant”) by and through their counsel, hereby stipulate and agree to extend
                                20              the time for Defendant to file a response to the Amended Complaint by two (2) weeks from December
                                21              1, 2020, up to and including December 15, 2020. This is the first request for an extension of time to
                                22              respond to the Amended Complaint.      The parties make this request as Defendant is continuing to
                                23              gather information and requires additional time to prepare a response.
                                24              ///
                                25

                                26              ///
                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                   Case 2:20-cv-02034-GMN-BNW Document 8
                                                                                       7 Filed 12/01/20
                                                                                               11/23/20 Page 2 of 2



                                    1                    The instant request is made in good faith and not for the purpose of delay.

                                    2           Dated: November 23, 2020
                                    3           Respectfully submitted,                             Respectfully submitted,
                                    4

                                    5           /s/ Jenny L. Foley                                 /s/ Amy L. Thompson
                                                JENNY L. FOLEY, ESQ.                               WENDY M. KRINCEK, ESQ.
                                    6           REX M. MARTINEZ, ESQ.                              AMY L. THOMPSON, ESQ.
                                                HKM EMPLOYENT ATTORNEYS LLP                        LITTLER MENDELSON, P.C.
                                    7
                                                Attorneys for Plaintiff                            Attorneys for Defendant
                                    8           TANYA MAYFIELD                                     CENTENE MANAGEMENT COMPANY,
                                                                                                   LLC
                                    9

                                10

                                11                                                             ORDER
                                12                                             IT IS SO ORDERED IT IS SO ORDERED.
                                13                                             DATED: 10:24 am, December 01, 2020
                                                                                                  Dated: _____________________, 2020.
                                14

                                15
                                                                               BRENDA WEKSLER
                                16                                                             _______________________________________
                                                                               UNITED STATES MAGISTRATE   JUDGE
                                                                                               UNITED STATES MAGISTRATE JUDGE
                                17

                                18              4815-7659-3106.1 108840.1028

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
           A t t o r n e y s A t L aw
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                                                                                                  2.
                 S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
